— In an action for reformation or rescission of a series of promissory notes and an agreement, plaintiff appeals from so much of an order of the Supreme Court, Suffolk County, entered June 10, 1964, as, in paragraphs numbered 3, 5, 9, 10 and 11, granted defendant’s motion for a bill of particulars and directed plaintiff to serve upon defendant, as and for items in plaintiff’s bill of particulars, copies of certain checks and receipts. Order, insofar as appealed from, reversed, with $10 costs and disbursements; and defendant’s motion for a bill of particulars, insofar as it seeks such copies, denied. The time of the plaintiff to serve its bill of particulars pursuant to the order, as here modified, is extended until 30 days after entry of the order hereon. The cheeks and receipts are evidentiary matters which are not the proper subjects of a bill of particulars (Solomon v. Travelers Fire Ins. Co., 5 A D 2d 1017; Bennett Excavators Corp. v. Lasker-Goldman Corp., 7 A D 2d 1001; Mertz v. de Landa, 260 App. Div. 1034). Beldock, P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.